Citation Nr: 0811261	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  07-06 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008.


FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the preponderance of the evidence shows that the current 
hearing loss is did not develop as a result of any incident 
during service, to include exposure to noise.  

2.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidnece 
pursuant to the Veterans Claims Assitance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in February 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's duty-to-assist letter was provided before the 
adjudication of his claims.  The letter specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He was also 
afforded a VA medical examination, and an appropriate medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Hearing Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in March 2008, the veteran testified 
that he was exposed to noise during service in his duties in 
the Navy.  He recounted being aboard a ship during combat, 
and being exposed to very loud noise due to five inch and 20 
and 40 millimeter guns being fired right behind him.  He 
expressed his opinion that this noise exposure caused him to 
develop hearing loss.  

The Board finds that the veteran's account of exposure to 
noise in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident therein.  

The veteran's service records do not contain any references 
to hearing loss.  On separation examination in May 1946 the 
veteran's hearing was found to be 15/15 using the whispered 
voice test.  

There is no medical evidence of hearing loss within a year 
after separation from service.  On the contrary, the earliest 
evidence of hearing loss is from many years after service.  
For example, a VA treatment record dated in January 2005 
reflects that the veteran had hearing loss.  The treatment 
records contain no indication that the hearing loss is 
related to service.

The only medical opinion regarding the etiology of the 
hearing loss weighs against the claim.  The report of a VA 
audiology examination conducted in July 2006 reflects that 
the examiner reviewed the claims file and noted that the 
veteran had performed service as a seaman, including a job as 
a gunner.  The examiner also noted the normal condition of 
the ears on separation from service.  Following audiology 
testing, the examiner concluded that the military record 
provided no substantive evidence that hearing loss occurred 
in the service.  The examiner noted that there was no 
evidence in the record that the veteran acknowledged auditory 
injuries during the discharge examination when given the 
opportunity to do so.  

The veteran has presented no medical evidence whatsoever that 
supports his lay contention that his current hearing loss is 
etiologically related to service.  The Board has considered 
the veteran's testimony as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  For the sake of analyzing the claim, the 
Board accepts the veteran's testimony that he was exposed to 
factors such as loud noises.  However, to the extent that the 
veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of hearing loss since 
service, the Board concludes that the testimony is not 
credible.  In this regard, the Board notes that the veteran's 
testimony is contradicted by the service records which 
indicate that he had normal hearing on examination in 
service.  Moreover, any claim of having had hearing loss on 
an ongoing basis is further contradicted by the complete lack 
of any medical evidence for many years after service.  
Indeed, there is no indication that this disability was 
diagnosed or treated for many years following his separation 
from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  The Board 
concludes that contemporaneous medical records, such as the 
service records which are silent for complaints of hearing 
loss and show normal results on testing have significantly 
higher probative value than testimony presented many years 
later in support of a claim for monetary benefits.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  


II.  Entitlement To Service Connection For Tinnitus.

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in June 
1946, the ears were found to be normal, and there was no 
mention of tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  The VA examination report dated in 
July 2006 reflects that the veteran's current complaints 
include that of having tinnitus.  Significantly, however, the 
examiner concluded, in essence, that the cause of the 
tinnitus was undetermined.  The examiner noted that repeated 
noise exposure over a lifetime contributes to tinnitus, but 
also noted that a large percentage of the general population 
complained of tinnitus without any definite loud noise 
exposure.  

Although the veteran has given his own opinion that he has 
tinnitus due to noise exposure during service, the Court has 
generally held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  The Board further finds that the veteran's 
account of having had symptoms of tinnitus since service is 
contradicted by the more probative contemporaneous service 
medical records which reflect that he never reported any 
complaints of tinnitus.  

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  








ORDER

1.  Service connection for hearing loss is denied.  

2.  Service connection for tinnitus is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


